Walker, J.
The property alleged to have been stolen, is not of that class enumerated in the act of November 12th, 1866, unless we can suppose that neat stock or beeves come under the denomination of cattle.
But the indictment is uncertain; it charges the theft of three head of neat stock or beeves. The word beeves may include neat stock, but all néat stock are not beeves, in common or legal parlance. The indictment does not charge the taking of the animals from the possession of any person.
The judgment of the District Court must be reversed and the cause dismissed.
Beversed and remanded.